Marston, C. J.
The receipt given by the justice in this case shows that he had received “ ten dollars as fees and costs on appeal of case,” etc. The claim afterwards set up by him that the costs were taxed at ten dollars, and that, while the costs were paid him, the one dollar for making his return had not been, would be in direct conflict with his receipt. He may have a claim against the appellant for the amount unpaid, but it was his duty to make due return to the appeal. The party had a right to rely upon the receipt given, and he should not be deprived of his right to an appeal because of a misunderstanding with the justice.
The writ must issue.
The other Justices concurred.